Title: To Thomas Jefferson from Stephen Cathalan, Jr., 9 May 1805
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


                  
                     My most Respected Dear Sir 
                     
                     Marseilles the 9th. May 1805
                  
                  I beg your Reffirence to the Inclosed Copies of my Letters of the 8th. & 22d. ulto.—& to the here annexed Circular of the 1st. Inst. in which I advise the aman. Mercht. that on the 1st. June next, I will alter my Firm, as merchant, as at foot of the Same;—but as to my Consulur firm, I will continue it as before Stephen Cathalan Junr. as it Coincides with my Commission, & it would not be prudent to change its’ form, on my Certificate, in this time of war, being long since well known as it is;
                  Mr. Julius Oliver a Citizen of Philadelphia whom, I have before Mentioned to you and appointed my chancelor, having Purchased a vessel here, will be ready in Six Weeks or Two months to Sail in her for Baltimore & Philadelphia, with a Cargo for his acct.
                  he will be Specialy charged by me to present Personally to you, Sir, his and our Best Respects & Congratulations; I hope you will be So kind as to grant him an audience;—in the 15 Months, he has spent with me, he has Soon been our first of the detailed transactions of this Consulate & fills His Duties to the Satisfaction of the American Citizens and of my own; he is also able to give Information on the trade that is now Carried between the United States and Marseilles, &c &c.—he will visit the most Important Cities of the united States, & be back again here in about one year in Marseilles; my Intuition is if he continues to behave well, & after he will have acquired more experience, by this Journey, to give him an Interest in my Commerce;
                  he, as well as I, would esteem it as a Great favor if you would Confirm and Ratify the appointment of Chancelor for this united States’s Counsel. agency I granted to him on the 24th May 1804, by a Commission from you; & to Recommend him to the Persons of Distinction and in offices in the Sundry States of the united States;
                  Your kind attention towards him will be considered by me, the Same as if Conferred to my Self, as he interest me So much, that I want to advance him as much as in my Power; regretting only the honor he will have of enjoying of your Presence, & admiring your Eminent virtues & caracter, which is impossible for me to do from such a Great Distance, personally, but in Stead of Lessening, increases on the Contrary my Sincere Sentiments of Gratitude and Great Respects for you. 
                  having the honor to be for ever Sir Your most obedient & Devoted Servant
                  
                     Stephen Cathalan Junr.
                  
                  
                     My Mother & Daughter’s Join me in their Respectfull compliments & best wishes; I will send you by Mr. oliver a fresh Supply of Provision; I have heard that my Invoice by the Ship new orleans, has met with very bad weather & been Detained Long time at majorca.
                  
                Enclosure
                                    
                     
                        Marseilles, the 1st. May 1805.
                     
                     I had the misfortune of loosing my Father 88 years of age! he was a zealous friend to the American cause, for in the year 1775, being Agent of the Secret Committee of Congress, he determined the court of France to aid the Americans in their glorious contest against Great Britain; it is owing to his services, that I had the honor of being appointed American Consul in Marseilles in 1790, and am happy to continue of enjoying the confidence of the United States Government in that capacity; being the only son of Stephen Cathalan, he transmitted me in the year 1795, his commerce, which I have continued with success, and to the satisfaction of the Friends who confided me their interest under the firm of Stephen Cathalan Junior. 
                     My intention being of altering my above firm, on this 1st. June next, thus, Stephen Cathalan, I beg you to take notice at foot.
                     Being already known in the United States in my official and private capacity I take the liberty of offering you a tender of my best services, in this place.
                     Should my House as Merchant not be well known to you I can advance that for solidity, there are none more so, or better known, it being one of the oldest in this City; the landed property I have in this place, an extensive credit (which I very seldom make use of) my Consular bond and property in the American Funds, Shares in the United States’ Bank, are securities to the Merchants who may trust me the management of their concerns this way.
                     The war between Spain and Great Britain having put a stop to that trade this way, the Americans will carry on the greatest part of it; it is they who principally supply us with East and West Indiæ, and United States produces, as long as war Continues.
                     I Cannot advise you to send cargoes of a single article which may be very advantageous now, but may change before letters arrive in America, but assorted Cargoes will in general answer very well here.
                     The Articles I would recommend, as long as war will continue, are dry, white Codfish of small size, but must be arrived here from November to the 15th. February, to meet with advantageous Sales.—Fish Oyl of a dark Colour and Clear; Coffee, Sugars, Cocao, Indigo, Hydes, Logwood, Pepper, Yellow Nankeens and Muslins fit for Callicoes or Chintz.
                     Tobacco from Virginia or other States of dark, Strong well Scented long leaf, West indies, Georgia and Louisiana Cottons of a long Staple. Staves of proper length and thickness for Brandy Pipes and Red wine Casks. Wheat and Flour, when your crops affords a Supplement over your usual exportations to West indies, Spain, etc.
                     The consumption of Marseilles is very great, Supplying the South of France, Piedmont, etc.
                     We enjoy here of an Entrepot, where the imports may be sold free of duty and for reexportaion, and we hope soon to recover our free port.
                     This Country must be known by you for its General Exports well adapted for United States, East and West Indies and cheaper than from any other parts, Such as Brandies, Red wines, Clarified as at Bordeaux, best Verdigrease. Marseilles Soap so much reputed; Superfine olive Oil, Olives, Capres, Anchovies, Almonds, Raisins, Saffron, Drugs, Corks, Candles, Fruits in Brandy and Glazed; Cordials, and Perfumeries of all Sorts; Kid and Silk Gloves, Stockings and all Kind of Silks, Ribbonds and Millineries, etc., etc.
                     Should you or your Friends send Vessels or Goods here, and confide me the consignment, I hope you will be satisfied with my attention for the benefit of your interest, and you may rely on my prompt dispatch. 
                     I have the honor to be with respect, Your most obt. and hble. Servant,
                     
                        Stephen Cathalan, Junr.
                     
                     
                        And on the 1st. June next.
                        
                     
                                          
                            
                            Stephen Cathalan
                        
                        
                  
                  
               